United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                _____________

                                No. 97-3884EA
                                _____________

Hezile Shabazz Earl;                    *
                                        *
             Plaintiff-Appellant,       *
                                        *
Judy Kae Earl; Tori Lee Allwhite,       *
minor, by her next parent, Hezile       *
Shabazz Earl and Judy Kae Earl,         *
                                        *
             Plaintiffs,                * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Arkansas.
                                        *
Darrell Turner, Des Arc Police Officer; *       [UNPUBLISHED]
Leon Moon, Chief of Police Des Arc;     *
Roger Scott, Des Arc City Mayor; Bob *
Johnson, Prairie County Sheriff; Chris *
Ralston, Des Arc City Police; Raymond *
Coffman, Prairie County Sheriff,        *
                                        *
             Defendants-Appellees.      *
                                  _____________

                         Submitted: April 2, 1998
                             Filed: April 7, 1998
                              _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.
       Hezile Shabazz Earl, his wife, and their daughter filed suit in the district court
claiming violations of their civil rights. When they failed to appear at trial, the district
court dismissed the suit with prejudice. Earl appeals. After careful review of the
record and the parties' briefs, we conclude the district court did not abuse its discretion.
See Pardee v. Stock, 712 F.2d 1290, 1291-92 (8th Cir. 1983) (standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-